Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9, 10, 12, 13 and 14 objected to because of the following informalities:  seems as the dependency of the claims is not as previously indicated.  In the current claims (filed 10-27-22); claim 7 indicated as “previously presented” and dependent from claim 5.  However, in any of the previous set of claims (e.g. filed 3/28/22; 8/25/21; 7/6/21 and 8/20/19) claim 7 is dependent from claim 6.  Same goes with respect to claims 9, 10 and 12 (previous dependent upon claim 8 now upon claim 7) and claims 13 and 14 (previously upon claim 12 now claim 10).   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al US 2003/0032499 (“Wahl“) in view of Antonious US 5,014,993 (“Antonious”).
	As per claim 1, Wahl discloses a golf club head (golf club head 10)(Figs. 1-1B; pars. [0042]-[0051]) comprising: a face member having a striking surface configured for striking a ball (striking face 15)([0042], [0045], and [0050]; Fig. 1A); 
	a body member connected to the face member and extending rearwardly from the face member; wherein the body member comprises a crown, a first sole portion, a heel, a toe, and a rear to partially define a cavity (body 11 defining a cavity 20; the head further includes a crown (top 16), toe 13, heel 12 and sole 14)(Figs. 1 and 1B; [0042]), and an internal supporting structure position within the cavity (such as weighting 25 with sole bar 26 and center weight 27 with steps 28 and 29)(Figs. 1 and 1A; [0043] and [0044]); 
	wherein the crown further comprises a lip extending around the heel, toe, and rear of the club head (such as cavity rim 22 and/or cavity transition 23)(Figs. 1 and 1A; [0043] and [0044]); 
	wherein the internal supporting structure is spaced inwardly from the lip and comprises a rectangular base member forming a second portion of the sole of the golf club head (the weighting 25 includes a rectangular base member with recess 60 for receiving insert assembly 30;the weighting 27/steps 28-29 and the base member of recessed weighting 25, are spaced inwardly than the lip rim 22)(Figs. 1 and 1B; [0043] and [0044]); wherein the base member, forming the second portion of the sole, and the body member completely define the cavity (Figs. 1 and 1B; [0042]-[0044]); 
	wherein the base member (note: for purposes of simplicity, hereinafter the examiner will refer to the base as 30/60) comprises: a front end and a rear end (Figs. 1 and 1B); and a plurality of weight ports configured to receive a plurality of interchangeable weight members (base 30/60 designed to receive plurality of weights, pins 42 within cartridge 32)(Fig. 1B; [0047]-[0050]); wherein at least one weight member of the plurality of interchangeable weight members is weighted differently from at least one of the other interchangeable weight members ([0048] and [0050] the weights, pins 42 can be any weight, material, and etc. to provide a desire weight to the gold club head); wherein the front end of the base member is spaced rearward of the face member (base 30/60 is paced therefrom); wherein the rear end of the base member is spaced further from the face member than the front end of the base member (the base30/60 is spaced from cavity wall 21 as well as from striking face 15)(Figs. 1-1A; [0046]-[0051]).
	Wahl is not specific regarding and a plurality of truss members connected to the base member; wherein at least one truss member of the plurality of truss members connects the base member to the crown; and wherein the plurality of truss members comprise a circular cross-section shape.
	With regard to, a plurality of truss members means, Antonious discloses a plurality of truss members connected to a base member (legs 132 and 134 connected to base 134)(Figs. 4 and 5; 2:35-51); wherein at least one truss member of the plurality of truss members connects the base member to the crown (legs 132-134 are connecting base 136 to crown, top ridge 122)(Figs. 4 and 5; 2:35-51).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Wahl’s internal support structure with a plurality of truss members connected to the base member; wherein at least one truss member of the plurality of truss members connects the base member to the crown as taught by Antonious for the reason that a skilled artisan would have been motivated by Antonious’ suggestions to form such a golf club head provides a peripheral weighted iron type golf club head having a recessed or cavity back with additional weight members designed and positioned to provide increased control and feel without sacrificing accuracy and distance. The additional weight members are formed within the cavity and have a plurality of at least two points which intersect and are integrally connected to the peripheral weight member. Various embodiments are contemplated including additional weight members which extend from two points within the cavity, from three points within the cavity and from four points within the cavity; provide a peripheral weight iron type golf club which provides an improved weight configuration to enable a golfer to achieve better control, improved feel and accuracy and greater distance when hitting a golf ball; provide an iron type golf club head with an improved weight configuration that minimizes variances in a golf ball's flight when a ball is hit off-center; and to provide a weighting of a golf club head which provides additional weight in areas where a golf ball is most often miss-hit, thereby increasing the potential for the ball to go further and straighter when struck off of the center of gravity (CG) of the club head (1:21-52).
	With regard to wherein the plurality of truss members comprise a circular cross-section shape, in this embodiment Antonious is not specific regarding such circular cross-section of the truss (i.e. legs).
	However, in different embodiment, as shown in Figs. 7-9, Antonious discloses the use of arcuate truss (see also 2:64+).  Furthermore, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	In addition, attention to at least applicant’s par. [0064] of the original disclosure ”circular cross-sectional shape and thickness, however it is understood that this may not be the case in other embodiments.”.  It seems as even applicant does not deem such configuration of the truss as essential and ant other shapes would have been equally well.   
	Thus, forming the truss as such comprise a circular cross-section shape, would have been merely a matter of user’s choice, without any more.
 	As per claim 3, with respect to wherein the plurality of truss members are connected to a front portion of the crown, note Antonious’ Figs. 4 and 5, as the legs 132-134 are connected to a front portion of the top ridge 122 (i.e. crown).  Also, note Wahl’s at least Figs. 1 and 1B as elements 28/29 (of the support structure) are connected to a front portion of the crown (top 16).
	As per claim 4, with respect to wherein the plurality of truss members comprise a similar thickness, note Antonious’ Figs. 4 and 5, as the legs 132-134 are similar and having similar thickness.
	As per claim 5, with respect to wherein the plurality of truss members are parallel with each other, note Antonious’ Figs. 4 and 5, as the legs 132-134 are parallel to each other.
	As per claim 6, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Wahl’s [0045] in conjunction to Figs. 5A, 6 and 7 as the striking face 15 position in such wall/attachment to the body 11/11’ in regard to the heel 12, toe 13, crown 16 and sole 14.  
	As per claim 7, with respect to wherein the plurality of truss members extend forwardly from the base member to a top portion of the face member, note Antonious’ Figs. 4 and 5, as the legs 132-134 extending from base (136) to a top of the striking face (note also the examiner’s marking hereinafter)
Examiner’s markings

    PNG
    media_image1.png
    767
    936
    media_image1.png
    Greyscale

	As per claim 8, Wahl discloses a golf club head (golf club head 10)(Figs. 1-1B; pars. [0042]-[0051]) comprising: a face member having a striking surface configured for striking a ball (striking face 15)([0042], [0045], and [0050]; Fig. 1A); 
	a body member connected to the face member and extending rearwardly from the face member; wherein the body member comprises a crown, a first sole portion, a heel, a toe, and a rear to partially define a cavity (body 11 defining a cavity 20; the head further includes a crown (top 16), toe 13, heel 12 and sole 14)(Figs. 1 and 1B; [0042]), and an internal supporting structure position within the cavity (such as weighting 25 with sole bar 26 and center weight 27 with steps 28 and 29)(Figs. 1 and 1A; [0043] and [0044]); 
	wherein the crown further comprises a lip extending around the heel, toe, and rear of the club head (such as cavity rim 22 and/or cavity transition 23)(Figs. 1 and 1A; [0043] and [0044]); 
	wherein the internal supporting structure is spaced inwardly from the lip and comprises a rectangular base member forming a second portion of the sole of the golf club head (the weighting 25 includes a rectangular base member with recess 60 for receiving insert assembly 30;the weighting 27/steps 28-29 and the base member of recessed weighting 25, are spaced inwardly than the lip rim 22)(Figs. 1 and 1B; [0043] and [0044]); wherein the base member, forming the second portion of the sole, and the body member completely define the cavity (Figs. 1 and 1B; [0042]-[0044]); 
	wherein the base member (note: for purposes of simplicity, hereinafter the examiner will refer to the base as 30/60) comprises: a front end and a rear end (Figs. 1 and 1B); and a plurality of weight ports configured to receive a plurality of interchangeable weight members (base 30/60 designed to receive plurality of weights, pins 42 within cartridge 32)(Fig. 1B; [0047]-[0050]); wherein at least one weight member of the plurality of interchangeable weight members is weighted differently from at least one of the other interchangeable weight members ([0048] and [0050] the weights, pins 42 can be any weight, material, and etc. to provide a desire weight to the gold club head); wherein the front end of the base member is spaced rearward of the face member (base 30/60 is paced therefrom); wherein the rear end of the base member is spaced further from the face member than the front end of the base member (the base30/60 is spaced from cavity wall 21 as well as from striking face 15)(Figs. 1-1A; [0046]-[0051]).
	Wahl is not specific regarding and a plurality of truss members connected to the base member; wherein at least one truss member of the plurality of truss members connects the base member to the crown; wherein at least a first truss member of the plurality of truss members extends upwardly connecting the base member to a front portion of the crown; and at least a second truss member of the plurality of truss members extends upwardly connecting the base member to a rear portion of the crown.
	With regard to, a plurality of truss members means, Antonious discloses a plurality of truss members connected to a base member (legs 132 and 134 connected to base 134)(Figs. 4 and 5; 2:35-51); wherein at least one truss member of the plurality of truss members connects the base member to the crown (legs 132-134 are connecting base 136 to crown, top ridge 122)(Figs. 4 and 5; 2:35-51).  With respect to wherein at least a first truss member of the plurality of truss members extends upwardly connecting the base member to a front portion of the crown; and at least a second truss member of the plurality of truss members extends upwardly connecting the base member to a rear portion of the crown (note Figs. 4 and 5, as leg 134 is connected to base 136 to a front portion of top ridge 122 (closer to the toe) and leg 132 to a rear portion of top ridge 122 (closer to the heel). 
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Wahl’s internal support structure with a plurality of truss members connected to the base member; wherein at least one truss member of the plurality of truss members connects the base member to the crown, and wherein at least a first truss member of the plurality of truss members extends upwardly connecting the base member to a front portion of the crown; and at least a second truss member of the plurality of truss members extends upwardly connecting the base member to a rear portion of the crown as taught by Antonious for the reason that a skilled artisan would have been motivated by Antonious’ suggestions to form such a golf club head provides a peripheral weighted iron type golf club head having a recessed or cavity back with additional weight members designed and positioned to provide increased control and feel without sacrificing accuracy and distance. The additional weight members are formed within the cavity and have a plurality of at least two points which intersect and are integrally connected to the peripheral weight member. Various embodiments are contemplated including additional weight members which extend from two points within the cavity, from three points within the cavity and from four points within the cavity; provide a peripheral weight iron type golf club which provides an improved weight configuration to enable a golfer to achieve better control, improved feel and accuracy and greater distance when hitting a golf ball; provide an iron type golf club head with an improved weight configuration that minimizes variances in a golf ball's flight when a ball is hit off-center; and to provide a weighting of a golf club head which provides additional weight in areas where a golf ball is most often miss-hit, thereby increasing the potential for the ball to go further and straighter when struck off of the center of gravity (CG) of the club head (1:21-52).
	As per claim 9, with respect to wherein the plurality of truss members comprise a similar thickness, note Antonious’ Figs. 4 and 5, as the legs 132-134 are similar and having similar thickness.
	As per claim 10, with respect to wherein the plurality of truss members are parallel with each other, note Antonious’ Figs. 4 and 5, as the legs 132-134 are parallel to each other.
	As per claim 12, with respect to wherein the face member comprises a frame portion having a wall extending rearward from the striking surface and forming a portion of a heel, a toe, a sole, and the crown of the club head, note Wahl’s [0045] in conjunction to Figs. 5A, 6 and 7 as the striking face 15 position in such wall/attachment to the body 11/11’ in regard to the heel 12, toe 13, crown 16 and sole 14.  
	As per claim 13, with respect to wherein the plurality of truss members extend forwardly from the base member to a top portion of the face member, note Antonious’ Figs. 4 and 5, as the legs 132-134 extending from base (136) to a top of the striking face (note also the examiner’s marking above with respect to claim 7)
	As per claim 14, with respect to wherein at least two of the plurality of truss members extend away from each other as they approach a top portion of the face member, note Antonious’ Figs. 4 and 5, as the legs 132-134 as they extend away from each other.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                    12/14/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711